



COURT OF APPEAL FOR ONTARIO

CITATION: Ceridian Canada Ltd. v. Azeezodeen, 2014 ONCA 656

DATE: 20140924

DOCKET: C59100

Juriansz, LaForme and Lauwers JJ.A.

BETWEEN

Ceridian Canada Ltd. and Pendylum Inc.

Plaintiffs/Respondents

and

Farida Azeezodeen

Defendant/Appellant

Farida Azeezodeen, acting in person

Ryan Cookson, for the respondents

Heard and released orally: September 15, 2014

On appeal from the order of Justice Edward P. Belobaba of
    the Superior Court of Justice, dated July 15, 2014.

ENDORSEMENT

[1]

Ms. Azeezodeen appeals from the order of Belobaba J. finding her in
    contempt of court for breach of an injunction. She also appeals the corresponding
    sentence of 20 days imprisonment to be served on weekends.

[2]

Ms. Azeezodeen was an independent contractor with the respondent company,
    Pendylum Inc. (Pendylum), and was subcontracted to work with the respondent
    company, Ceridian Canada Ltd. (Ceridian).

[3]

After being terminated by Pendylum for refusing to undergo a background
    check, Ms. Azeezodeen embarked on an email campaign against the respondents,
    which culminated in threats the motion judge described as akin to extortion.
    Ms. Azeezodeen told Ceridian that if it did not settle and pay her a
    significant sum of money by a certain date, she would issue a long and detailed
    press release disclosing its confidential business methods and disparaging the
    companys business reputation.

[4]

On May 9, 2014, Ceridian obtained a five-day
ex-parte
injunction against Ms. Azeezodeen. On May 14, after notice was given to Ms.
    Azeezodeen, the matter was returned before the motion judge, who extended the
    injunction.

[5]

Paragraph 7 of the injunction prohibited Ms. Azeezodeen or
anyone
    acting on her behalf
from releasing the press release. Paragraph 5 of the
    injunction ordered her to provide the respondents with the list of persons to
    whom she had disclosed the information. On the contempt motion, the motion
    judge found beyond a reasonable doubt that Ms. Azeezodeen had knowingly and
    deliberately breached these paragraphs of the order.

[6]

The bulk of Ms. Azeezodeens argument, both before the motion judge and
    in her written material on appeal, is that the original injunction should not
    have been granted in the first place. We explained to her, as did the motion
    judge, that it is not a defence to contempt proceedings to attack the breached court
    order as incorrectly made. A Superior Court order, even one thought to be
    incorrect, must be obeyed until it is set aside. We did not permit Ms.
    Azeezodeen to make these arguments orally because they are irrelevant.

[7]

In her defence, Ms. Azeezodeen focuses narrowly on the wording of the
    order. She points out that she was ordered not to release the press release
    and to provide a list of persons to whom she has disclosed the information. She
    submits that she was not ordered to retract or withdraw the press release,
    the order applies only to persons to whom she had already communicated information
    at the time the order was made, and the order did not require her to provide
    the list of names immediately.

[8]

We reject this formalistic interpretation of the injunction. One must
    comply with both the letter and spirit of an injunction. The intent of the
    injunction was clear and had to be applied to the circumstances as they arose.
    Though issued at a moment in time, the injunction was, as the motion judge
    pointed out, a continuing one. On the evidence, Ms. Azeezodeen was well aware
    of the urgency of the situation and sought to parlay that urgency into a financial
    settlement rather than complying with the order.

[9]

Ms. Azeezodeen submits the injunction came to her attention at about
    12:30 p.m. on May 10. She argues she had already sent the press release to
    Google News and paid the $99 fee for its distribution at 11:50 a.m.

[10]

However,
    Ms. Azeezodeen admits that Google News was her agent and acknowledges the press
    release was not circulated until May 13. Moreover, her email to Ceridian dated
    May 10 demonstrates that she knew Google News had not yet distributed the
    release and would not distribute it until at least May 12. The email also shows
    she knew she could attempt to instruct Google News to put a hold on the
    distribution.

[11]

Ms.
    Azeezodeen admits she made no effort to instruct Google News not to distribute
    the release after learning of the injunction at 12:30 p.m. on May 10. The
    release was eventually widely distributed on Tuesday May 13. In our view, the
    motion judge had an ample basis for finding she had breached the letter and
    spirit of para. 7 of his order.

[12]

In
    regard to para. 5 of the order, the motion judge found that Ms. Azeezodeen did
    not genuinely believe her only obligation was to provide a list of persons to
    whom she had already communicated the information before the May 9 order. He
    observed that she was otherwise an intelligent and articulate individual and that
    she would have no difficulty understanding both the language of the order and
    its overall intent. We agree. Ms. Azeezodeen showed contempt for the court by
    refusing to provide a list of persons to whom she subsequently disclosed the
    information.

[13]

The
    appeal of the finding of contempt is dismissed.

[14]

As
    for the sentence appeal, Ms. Azeezodeen has not demonstrated any error of
    principle in the motion judges reasoning or that the sentence he imposed is
    not fit. The appeal against sentence is dismissed as well.

[15]

Costs
    in favour of

the respondent, Ceridian, are fixed
    in the amount of $6,600.00, all inclusive.

R.G. Juriansz J.A.

H.S. LaForme J.A.

P.
    Lauwers J.A.


